Case 1:18-cv-02185-LJL Document 283-7 Filed 05/11/20 Page 1 of 17




                     Exhibit O2
Case 1:18-cv-02185-LJL Document
                          10:21283-7 Filed 05/11/20 Page 2 of 17
                                PM                          COD
            Lianchao Han
            Tap here for settings                          kb,
                        DEC 11, 2017



                    Hi - Am downstairs in the lobby.
                   DEC 11, 2017 3:17 AM                    0


coming
DEC 11, 2017 3:23 AM


                        DEC 13 2017



                                            SpockVulcan

                                    $@SkA43
                                    DEC 13, 2017 8:14 PM    0


 Okay thanks
DEC 13, 2017 8:16 PM


      It was good to see you. I hope you enjoy
      your travel and can speak with our friends
      at the club. I'll send you the code to
      access the house.



                  Tell everybody that we said he
                  DEC 13, 2017 8:30 PM




        New Message                           SVUS000061
   Case 1:18-cv-02185-LJL Document 283-7 Filed 05/11/20 Page 3 of 17
.111                            10:21 PM                   ®       CO.

                  Lianchao Han
                  Tap here for settings
                         e every.o.y          a we sat• e o.
                       DEC 13, 2017 8:30 PM                    0


                               DEC 14, 2017



            I had a very productive meeting with a key
            capabilities person who is ready. I asked
            him for another week's time to we don't
            lose his team. He agreed.
            DEC 14, 2017 8:02 PM                      0

       Thanks
       DEC 14, 2017 8:07 PM


                               DEC 18, 2017



            We can now provide the entire menu that
            the friend requested, including items we
            said we could not provide. I hope your trip
            is fruitful.
            NOW


       Great meeting with our friend. He is
       coming in two weeks in Washington.
       DEC 18, 2017 10:51 AM


                               DEC 19, 2017                    Nee



              New Message                         SVUS000062
  0
     Case 1:18-cv-02185-LJL Document 283-7 Filed 05/11/20 Page 4 of 17
ad                             10:21 PM


          411)   Lianchao Han
                 Tap here for settings
     coming in two weeks in Washington.
     DEC 18, 2017 10:51 AM


                              DEC 19, 2017



           Trump gave an excellent speech today to
           release his new National Security Strategy.
           Has a proper view of world politics that
           allows freedom causes room for
           maneuver. Take a look: https:/_/_
           www.whitehouse.gov/wp-content/uploads/
           2017/12/NSS-Final-12-18-2017-0905.pdf
           DEC 19, 2017 3:50 AM                                  0


      Yes SB talked about it here. Thanks.
      DEC 19, 2017 3:55 AM


                              DEC 21, 2017



      when can you meet our friend from
      Tokyo ?
      DEC 21, 2017.7:41 PM


            Any time after December 30. I am
            supposed to be in Mexico until January 4,
            but will cancel the trip if he wants to co
            sooner than what you said last night.
           DEC 21, 2017 9:53 PM


             New Message                            SVUS000063
Case 1:18-cv-02185-LJL Document 283-7 Filed 05/11/20 Page 5 of 17
                           10:21 PM

            Lianchao Han
            Tap here for settings

      sooner than what you said last night.
      DEC 21, 2017 9:53 PM


                         DEC 22, 2017



Okay thanks. Will let him know
DEC 22, 2017 12:52 AM


                         DEC 23, 2017



                                    Any news?
                                    DEC 23, 2017 4:58 AM    0


 He arrives on the 2nd
 DEC 23, 2017 5:43 AM


           OK, good. Which day would he like to
           meet? Does he want to get over jet lag
           first, or get down to business?

           What about the guy we saw last week?
           DEC 23, 2017 5:44 AM


 I will ask. I think he is eager to meet since
 he has so many things to do. NY friend
 wants to do it but asks for more insurance.
 DEC 23, 2017 6:19 AM



        New Message                            SVUS000064
Case 1:18-cv-02185-LJL Document 283-7 Filed 05/11/20 Page 6 of 17
  Case 1:18-cv-02185-LJL Document 283-7 Filed 05/11/20 Page 7 of 17
.dl                      ":    10:22 PM

                 Lianchao Han
                 Tap here for settings

                               Thanks. I will cancel it now.
                               DEC 23, 2017 6:51 AM           0


      We should wait a few more days for our
      NYC friend.
      DEC 23, 2017 7:51 AM


              I trust your judgment. I'm not anxious to
              dialogue with him further.
              DEC 23, 2017 8:17 AM


      Understand. Thanks
      DEC 23, 2017 8:22 AM


                              DEC 24, 2017


      I talked with him and he says he wants to
      do it but would like to put a clause in the
      contract which says if you fail to provide
      the deliverables as defined in the scope,
      you should return the deposit. What do
      you think?
      DEC 24, 2017 9:18 PM


           Well, it's progress. The issue, of course, is
           the timeframe for determining whether t
           deliverables meet the scope. That
           probably won't be possible in the first 3

             New Message                         SVUS000066       I
  Case 1:18-cv-02185-LJL Document 283-7 Filed 05/11/20 Page 8 of 17
■1d                           10:22 PM

                Lianchao Han
                Tap here for settings

          Well, it's progress. The issue, of course, is
          the timeframe for determining whether the
          deliverables meet the scope. That
          probably won't be possible in the first 30
          days, because of startup work. I suggest a
          minimum of 90 days. What is his proposed
          timeframe for determining when the
          deliverables are satisfactory or not? Do
          you think that he will be dependable about
          scope, and will not say at some point that
          we failed to deliver according to the
          scope, simply because he changed his
          mind?

           As it stands, the...
                                                    Tap for More
           DEC 24, 2017 9:56 PM                               0


      I don't know who will sign.
      DEC 24, 2017 9:57 PM


                He proposed you and asked us if that
                would be acceptable to us. All of us
                agreed. Let's keep the agreement.

           If he changes his mind on you, it indicates
           to me that he doesn't fully trust you. N
           good thing.

             New Message                         SVUS000067     lil
      Case 1:18-cv-02185-LJL Document 283-7 Filed 05/11/20 Page 9 of 17
sal                        .7   10:22 PM

 < Back                        Message

      Well, it's progress. The issue, of course, is the
      timeframe for determining whether the
      deliverables meet the scope. That probably
      won't be possible in the first 30 days, because
      of startup work. I suggest a minimum of 90
      days. What is his proposed timeframe for
      determining when the deliverables are
      satisfactory or not? Do you think that he will be
      dependable about scope, and will not say at
      some point that we failed to deliver according
      to the scope, simply because he changed his
      mind?

      As it stands, the written contract gives either
      party the right to terminate for any reason with
      30 days' notice, so if he gives 30 days notice,
      we would prorate the 30 days from the deposit
      and return him the balance under any normal
      circumstance.




                                                     SVUS000068
  Case 1:18-cv-02185-LJL Document 283-7 Filed 05/11/20 Page 10 of 17
old                              10:22 PM

                 Lianchao Han
                 Tap here for settings
                                 • • •




                                                                Tap for More
          DEC 24, 2017 9:56 PM                                                   0


      I don't know who will sign.
      DEC 24, 2017 9:57 PM


                 He proposed you and asked us if that
                 would be acceptable to us. All of us
                 agreed. Let's keep the agreement.

           If he changes his mind on you, it indicates
           to me that he doesn't fully trust you. Not a
           good thing.
           DEC 24, 2017 10:00 PM


      Interesting thought. He has sensed my
      disappointment with him.
      DEC 24, 2017 10:06 PM


           If you aren't part of the deal, I don't want
           to be, either. Anybody who was friends
           with Bernie and Judd is my kind of person.
           DEC 24, 201710'29 PM                                                  0


      He thinks this'll protect me.
      DEC 24, 2017 10:42 PM


           Protect you from what? Any attempt to .
             •   •   •   a   •           de   • •   •   •   •   •   •   •   At




             New Message                                    SVUS000069
  0
  Case 1:18-cv-02185-LJL Document 283-7 Filed 05/11/20 Page 11 of 17
sal                          10:22 PM

                Lianchao Han
                 Tap here for settings


           Protect you from what? Any attempt to do
           anything in court will expose everything,
           and that isn't worth a lousy million dollars
           for either party.

             Do you see a necessity on your part to
             have someone else as a signer? I don't
             want to reveal our work to anybody else.
             DEC 24, 2017 10:53 PM                             0


      I will have to ask him.
      DEC 24, 2017 10:54 PM


                   What is your preference personally?

           My comfort level is that I know of you from
           30 years ago, and he knows you, too, so
           you are the ideal intermediary.
           DEC 24, 2017 10:56 PM                               e


      I don't really care as long as we do it.
      DEC 24, 2017 10:59 PM


           I don't want some stranger signing it, who
           doesn't know what he's talking about and
           will jerk us around. We must report to you
           and only you for quality control.
           DEC 24, 201711:04 PM



             New Message                          SVUS000070       I
  Case 1:18-cv-02185-LJL Document 283-7 Filed 05/11/20 Page 12 of 17
.10                            10:22 PM

                 Lianchao Han
                 Tap here for settings
           and only you for quality control.
           DEC 24, 2017 11:04 PM


                              DEC 25, 2017


      I will talk to him. Thanks for your trust.
      DEC 25, 2017 12:02 AM


                              DEC 28, 2017



           I hope you had a good Christmas despite
           the challenges at home. My colleague told
           me of the changes that the NY man wants
           to do, and said that this is suitable with
           you.

           If it is, my main concern is that you remain
           as the filter to ensure quality control and
           to ensure that we can protect our sources
           and methods, and ensure that NY doesn't
           release information prematurely and put
           the entire project - and our people - in
           danger. If you are not in place to do that, it
           will risk exposure and could inflict coll...
                                                     Tap for More
           DEC 28, 2017 10:05 PM
                                                               v
      I appreciate your trust. I think it is
  0          New Message                          SVUS000071
   Case 1:18-cv-02185-LJL Document 283-7 Filed 05/11/20 Page 13 of 17
.111.11111              1.    10:22 PM                     @ 1/ OD,

     Back                    Message

    I hope you had a good Christmas despite the
    challenges at home. My colleague told me of
    the changes that the NY man wants to do, and
    said that this is suitable with you.

    If it is, my main concern is that you remain'as
    the filter to ensure quality control and to ensure
    that we can protect our sources and methods,
    and ensure that NY doesn't release information
    prematurely and put the entire project - and
    our people - in danger. If you are not in place to
    do that, it will risk exposure and could inflict
    collateral damage on anything else we do. I am
    partial to working only with the man who is
    coming to visit us, if NY will risk exposure of the
    project. It is a deep concern that NY did not
     want to include her in our discussions yet
     wants her to be in charge now. It appears that
     he wants someone under his personal control
     rather than someone he cannot control. This is
     understandable, but the ever-changing
     circumstances make me cautious.




                                                   SVUS000072
Case 1:18-cv-02185-LJL Document 283-7 Filed 05/11/20 Page 14 of 17
                           10:23 PM                         eil (El ),

             Lianchao Han
             Tap here for settings
       will risk exposure and could inflict coll...
                                                  Tap for More
       DEC 28, 2017 10:05 PM                                 0

 I appreciate your trust. I think it is
 important to get him sign the contract. We
 can work on security later. He wants me to
 work for him exclusively which I have to
 think about it.
 DEC 28, 2017 10:20 PM


              OK. Do you think the contract will be
              signed today?
              DEC 28, 2017 10:20 PM               0

 Don't know. I think she wants to talk about
 the deposit
 NOW


                         DEC 30, 2017



        Please call F. We agreed on the deposit -
        that wasn't a problem. However, today Y
        came back with major, unreasonable
        changes to things that we had agreed in
        writing on December 12. She has no idea
        what she's talking about. We made a
        compromise for the first month yester s

•        New Message                           SVUS000073
  Case 1:18-cv-02185-LJL Document 283-7 Filed 05/11/20 Page 15 of 17
.ad                           10:23 PM

                Lianchao Han
                Tap here for settings
           Please call F. We agreed on the deposit -
           that wasn't a problem. However, today Y
           came back with major, unreasonable
           changes to things that we had agreed in
           writing on December 12. She has no idea
           what she's talking about. We made a
           compromise for the first month yesterday
           but today she came back with crazy and
           unreasonable changes. So nothing was
           signed. She is on her way back to NY now.
           DEC 30, 2017 1:01 AM


      I talked with F. it's better to wait a couple
      of days. Miles communicated with me a
      few times today but did not mention the
      failure.

      Can we meet our friend from Japan on the
      2nd?
      DEC 30, 2017 6:56 AM


                                        Yes!
                                        DEC 30, 2017 6:57 AM   0


      Great
      DEC 30, 2017 6:57 AM




              New Message                         SVUS000074
  Case 1:18-cv-02185-LJL Document 283-7 Filed 05/11/20 Page 16 of 17
eld                          10:23 PM                          Moi

                Lianchao Han
                Tap here for settings

                                        Looking forward to it.
                                        DEC 30, 2017 7:02 AM     0



                             TUE, JAN 2



           Happy New Year! Do you know where and
           when we meet tomorrow? What written
           material will be necessary?
           JAN 2 2:47 AM.                      0

      I think we'll meet at F's place. No need for
      written stuff for tomorrow
      JAN 2 2:51 AM


           OK. Looking forward to it. Do you know an
           approximate time?
           JAN 2 2:52 AM                           0

      10 as scheduled but will confirm tonight
      JAN 2 2:59 AM


                               Thanks! F and I just spoke.
                               JAN 2 3' :03 AM                   0


                              THU, JAN 4



            You may want to see Hannity tonight.
            Iranian friend Amir Fakhravar will be on.
             New Message                            SVUS000075
     Case 1:18-cv-02185-LJL
                       -7. Document
                             10:23283-7
                                    PM Filed 05/11/20 Page 17 of 17

            Lianchao Han
            Tap here for settings



                            THU, JAN 4



      You may want to see Hannity tonight. My
      Iranian friend Amir Fakhravar will be on.
      His organization, which I helped him
      establish 7 years ago, is the one that
      called for the mass protests across Iran.
      This will be good for both NY and your
      present guest to see. It shows in real life
      what our team can do.
      JAN 4 3:25 Alvl


Okay thanks
JAN 4 3:26 AM
                                                     SVUS000076
